DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the three-dimensional shape data" on page 1, lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the entire length" on page 2, lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 5 recite “the cutting tool is inserted…and processing by the blade edge of the processing blade is applied to the spoke edge…” It is unclear what is meant with this limitation. Restructured, the limitation reads as the blade edge of the processing blade is processing is applied to the spoke edge. For further examination purposes, it will be interpreted that the blade edge of the processing blade is applied to the spoke edge. 
	Claim 2 is thus rejected for their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gatton et al. (US 6,997,787 B2) hereinafter Gatton in view of Koreda (JPS 63123603 A) in further view of Hino (US 2012/0056467 A1).
Regarding claim 1, Gatton teaches a method for manufacturing a vehicle wheel (Title; Abstract) having a cylindrical rim portion (44) for mounting a tire and a disc portion (46) provided with pluralities of spokes and decorative holes (Fig 4; Col 1, Ln 29-54), and both the rim portion and the disc portion are manufactured by casting or forging (Col 1, Ln 55-59), the method comprising
performing lathe processing of the disc portion (Col 1, Ln 67 – Col 2, Ln 5), an edge treatment step including removal of burrs at a spoke edge generated by the lathe processing , and a coating step wherein
the edge treatment step comprises using a cutting tool (50) as hale type tool for non-rotational processing having a processing blade (55) with an R-shaped or polygonal C-shaped recess blade edge protruding from an outer peripheral surface on a side of a tip end of the cutting tool (50) connected to a rod-shaped shank portion (51) (Fig 5-7; Col 6, Ln 25-40), with a processing machine equipped with four or more moving axes that move each axis by computerized numerical control (CNC) based on a three-dimensional shape data of the spoke edge (Col 2, Ln 7-13), the cutting tool (50) is standing upright against a disc surface (42) while holding a tool rotation direction angle within a range that allows transferring of a shape of the R-shaped or polygonal C-shaped blade edge of the cutting tool (50), the blade edge of the processing blade (55) is applied to the spoke edge and continuously moved relative to the spoke edge along a ridgeline of the spoke edge for scraping so that burrs are removed from the spoke edge (Fig 4; Col 6, Ln 7-19), and
Gatton does not explicitly teach a processed surface having a uniform R shape or polygonal C shape that matches the shape of the blade edge of the cutting tool is continuously formed.
Koreda teaches a device for finish machining (Title; Abstract) and further teaches the cutting tool (2) stands upright against the workpiece surface (5) while holding a tool rotation direction angle within a range that allows transferring of a shape of the R-shaped or polygonal C-shaped blade edge of the cutting tool (2) to continuously form a processed surface having a uniform R shape or polygonal C shape that matches the shape of the blade edge of the cutting tool (2) (Fig 4, 6; Pg 2, paragraph 1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gatton such that the cutting tool continuously forms a processed surface having a uniform R shape or polygonal C shape that matches the shape of the blade edge of the cutting tool as taught by Koreda in order to obtain a finished surface with minimal irregularities (see Koreda, pg 2, paragraph 1).
Gatton teaches the coating step comprises forming a coating film having a film thickness on the spoke edge after the edge treatment over an entire length of the spoke edge (Col 10, Ln 32-35). 
However Gatton and Koreda do not explicitly disclose the film thickness is at least 7µm or more.
Hino teaches a vehicle wheel (Title; Abstract) and further teaches a coating (5) with a thickness of at least 7µm is applied to the entirety of the length of a spoke (Fig 4; [0055]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gatton and Koreda such that a film thickness of at least 7µm is applied to the entire length of the spoke edge as taught by Hino as a layer of protection for the wheel (see Hino; [0055]).
Regarding claim 2, Gatton further teaches the cutting tool (50) has two or more of the processing blades (58, 59), and the processing blades (58, 59) are formed at left and right positions orthogonal to an axis of a cutting tool (50) portion with processing blade surfaces facing in a same direction (Fig 6-7; Col 6, Ln 62 – Col 7, Ln 11), respectively,
during the edge treatment, when a spoke edge on either a side of a front surface or a side of a back surface of a spoke is processed, the cutting tool (50) is relatively moved in one direction either from a side of a disc center to a side of a disc outer diameter, or from the side of the disc outer diameter to the side of the disc center (Col 6, Ln 7-19), and one of the processing blades of the cutting tool processes the spoke edge on one side of the left and right side surfaces of the spoke, and another one of the processing blades of the cutting tool processes the spoke edge on another side of the left and right side surfaces of the spoke (Fig 4, 6-7; Col 7, Ln 2-11). 
Regarding claims 3 and 5, Gatton further teaches the vehicle wheel (40) includes the disc portion (46) arranged closer to an outer side of the rim portion (44) (Fig 4), 
the cutting tool (50) includes the processing blade (55) having the blade edge facing a side of a base end of the shank portion (51) (Fig 4; Col 5, Ln 65-67), and
during the edge treatment, the cutting tool (50) is inserted into each of the decorative holes from a side of a front surface of the disc portion and the blade edge of the processing blade (55) is applied to the spoke edge on the side of the back surface of the spoke (Fig 4, 6-7; Col 1, Ln 45-54; Col 6, Ln 12-19). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINE PELLAZAR BERSABAL/Examiner, Art Unit 3726              

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726